CAMPBELL, Judge.
Counsel is reminded that the rules of practice in this Court are not merely advisory, but are mandatory. Attention is directed to Rule 271/2 of the Rules of Practice, which provides in part:
“The first page of appellant’s brief, other than formal matters appearing thereon, shall be used exclusively for a succinct statement of the question or questions involved on the appeal. Such statement should not ordinarily exceed fifteen lines, and should never exceed one page. . . .
The statement of the questions involved or presented by the appeal, is designed to enable the Court, as well as counsel, to obtain an immediate view and grasp of the nature of the controversy; and a failure to comply with this rule may result in a dismissal of the appeal.”
Appellant’s record contains 84 exceptions, grouped into 42 assignments of error. These exceptions and assignments of error were brought forward in appellant’s brief in 45 questions, the statement of which requires 14 pages of the 156-page brief.
“It would much facilitate the argument and decision of causes if counsel would always thus carefully go over the exceptions, taken out of abundant caution during the trial, and eliminate all except those which on reflection are deemed vital, and thus concentrate their argument and our attention on pivotal points of the case.” Britt v. R. R., 148 N.C. 37, 61 S.E. 601 (1908).
No stolen merchandise was ever found in the defendant’s possession, and there was no physical evidence linking the defendant to the commission of the crime. However, regardless of whether Crawford’s confession testimony was corroborated, the unsupported testimony of an accomplice is sufficient to sustain a conviction if it satisfies the jury beyond a reasonable doubt of the guilt of the defendant. State v. Tilley, 239 N.C. 245, 79 S.E. 2d 473 (1954).
We find no error in the conduct of the trial and the defendant’s conviction and judgment is
Affirmed.
Judges Britt and Morris concur.